DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III and species in the reply filed on 8/11/21 is acknowledged. The prior art does not teach specifically when M1 is FITC and M2 is AF350. However the examination has been extended to any combinations of the species of M1 and M2 listed in claims 82 and 86.
Claims 4, 12, 14, 16, 39, 47, 67, 77, 82, 86, 99, 132-134 read on the elected species.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 12, 14, 16, 39, 47, 67, 77, 82, 86, 99, 132-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13, 16, 20-25 of U.S. Patent No. 9851359. Although the claims at issue are not identical, they all claim a compound of identical formula, when n is greater than one (in the patents claims), m can be an integer of one or greater; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species (see patent claim 4); L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z can be 1-100 which include the elected species of where z is 4; R1 can be H, alkyl or alkoxy; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; Rb can be O and Rc can be OL’ with L’ comprising a covalent bond to a nucleoside; R4 can be OH, SH, O-, S-, ORd or SRd; R5 can be oxo, thioxo, or absent; M are chromophores where in some embodiments they are selected to have absorbance and/or emissions for use in FRET methods  (col. 28-30, 75-79 and claims). The patent does not claim specifically wherein at least one combination of M1 and M2 is a FRET pair with a J-value greater than about 1 x1010, however it teaches the use of chromophores M of similar structures, and discloses that “M is selected based on the desired optical properties, for example based on a desired color and/or fluorescence emission wavelength. In some embodiments, M is the same at each occurrence; however, it is important to note that each occurrence of M need not be an identical M, and certain embodiments include compounds wherein M is not the same at each occurrence. For example, in some embodiments each M is not the same and the different M moieties are selected to have absorbance and/or emissions for use in fluorescence resonance energy transfer (FRET) methods. For example, in such embodiments the different M moieties are selected such that absorbance of radiation at one wavelength causes emission of radiation at a different wavelength by a FRET FRET methods include fluorescein and 5-TAMRA (5-carboxytetramethylrhodamine, succinimidyl ester) dyes” (col. 28). Said combinations of M compounds will provide a FRET pair with similar property including inherently a J-value greater than about 1 x1010.

Claims 4, 12, 14, 16, 39, 47, 67, 77, 82, 86, 99, 132-134 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10989715. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim a compound of identical formula, when n is 2 (greater than one in the patents claims); m can be an integer of one; x1 is 1, x2 is 0, x3 is 1, x4 is 0; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species (see patent claim 12); L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z can be 2-100 which include the elected species of where z is 4; R1 can be H; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; Rb can be O and Rc can be OL’ with L’ comprising a covalent bond to a nucleoside; R4 can be OH, SH, O-, S-, ORd or SRd; R5 can be oxo, thioxo, or absent; M are chromophore where in some embodiments they are selected to have absorbance and/or emissions for use in FRET methods  (col. 28-30, 69-74 and claims). The patent does not claim specifically wherein at least one combination of M1 and M2 is a FRET pair with a J-value greater than about 1 x1010, however it teaches the use ofchromophores M of similar structures, and discloses that “M is selected based on FRET) methods. For example, in such embodiments the different M moieties are selected such that absorbance of radiation at one wavelength causes emission of radiation at a different wavelength by a FRET mechanism. Exemplary M moieties can be appropriately selected by one of ordinary skill in the art based on the desired end use. Exemplary M moieties for FRET methods include fluorescein and 5-TAMRA (5-carboxytetramethylrhodamine, succinimidyl ester) dyes” (col. 28). Said combinations of M compounds will provide a FRET pair with similar property including inherently a J-value greater than about 1 x1010.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 4, 12, 14, 16, 39, 47, 67, 82, 86, 99, 132-134 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matray et al.US 9851359.
Matray et al. teaches a compound of formula I which is identical to the elected compound of formula III, when, in formula I, n is 2 (greater than one), m can be an integer of one; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species (see claim 4); L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z is 4; R1 can be H, alkyl or alkoxy; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; Rb can be O and Rc can be OL’ with L’ comprising a covalent bond to a nucleoside; R4 can be OH, SH, O-, S-, Ord or SRd; R5 can be oxo, thioxo, or absent (See col. 15-17; Table 2 compounds I-10, I-11, I-44, I-45,claims); M are chromophore where in some embodiments they are selected to have absorbance and/or emissions for use in FRET methods (col. 28-30, 75-79 and claims).

Claim(s) 4, 12, 14, 16, 39, 47, 67, 82, 86, 99, 132-134 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matray et al. US 10989715.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 

Matray et al. teaches a compound of formula I which is identical to the elected species compound of formula III, when, in formula I, n is 2 (greater than one in the patents claims); m can be an integer of one; x1 is 1, x2 is 0 ,x3 is 1, x4 is 0; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species (see claim 12); L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z can be 1-100; R1 can be H, alkyl or alkoxy; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; R4 can be OH, SH, O-, S-, Ord or SRd; R5 can be oxo, thioxo, or absent (See col. 15-17; Table 2 compounds I-10, I-11, I-44, I-45,claims); M are chromophores where in some embodiments they are selected to have absorbance and/or emissions for use in FRET methods (col. 28-30, 69-74 and claims).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 12, 14, 16, 39, 47, 67, 77, 82, 86, 99, 132-134  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matray et al.US 9851359.
Matray et al. teaches a compound of formula I which is identical to the elected compound of formula III, when, in formula I, n is 2 (greater than one), m can be an integer of one; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species (see claim 4); L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z is 4; R1 can be H, alkyl or alkoxy; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; Rb can be O and Rc can be OL’ with L’ comprising a covalent bond to a nucleoside; R4 can be OH, SH, O-, S-, Ord or SRd; R5 can be oxo, thioxo, or absent (See col. 15-17; Table 2 compounds I-10, I-11, I-
	Matray et al. does not teach specifically wherein at least one combination of M1 and M2 is a FRET pair with a J-value greater than about 1 x1010, however Matray et al. use chromophores M of similar structures, and discloses that “M is selected based on the desired optical properties, for example based on a desired color and/or fluorescence emission wavelength. In some embodiments, M is the same at each occurrence; however, it is important to note that each occurrence of M need not be an identical M, and certain embodiments include compounds wherein M is not the same at each occurrence. For example, in some embodiments each M is not the same and the different M moieties are selected to have absorbance and/or emissions for use in fluorescence resonance energy transfer (FRET) methods. For example, in such embodiments the different M moieties are selected such that absorbance of radiation at one wavelength causes emission of radiation at a different wavelength by a FRET mechanism. Exemplary M moieties can be appropriately selected by one of ordinary skill in the art based on the desired end use. Exemplary M moieties for FRET methods include fluorescein and 5-TAMRA (5-carboxytetramethylrhodamine, succinimidyl ester) dyes” (col. 28). Said combinations of M compounds will provide a FRET pair with similar property including inherently a J-value greater than about 1 x1010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	15 September 2021